ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-125 concluding that PETE GIOVETIS of ATCO, who was admitted to the bar of this State in 1994, and who *617has been ineligible to practice law since September 25, 2000, for failure to comply with Rule 1:28-2(a), should be suspended from the practice of law for a period of three months for violating RPC 5.5 (unauthorized practice of law) and RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice respondent should submit proof that he has returned the retainers paid by his clients James Beecher and Vincent and Esther Severino;
And good cause appearing;
It is ORDERED that PETE GIOVETIS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice respondent shall demonstrate that he has returned to his clients James Beecher and Vincent and Esther Severino the retainers paid by said clients; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.